Citation Nr: 1746880	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  11-13 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to higher staged ratings for low back strain with degenerative disc disease, rated 10 percent prior to August 20, 2010, and 40 percent from August 20, 2010.  

2.  Entitlement to service-connection for Meniere's disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to July 2001.  Unfortunately, the Veteran died in July 2016, during the pendency of the appeal.  The RO recognized the Appellant as a proper substitute claimant for the Veteran when they scheduled her for a hearing before the undersigned Veterans Law Judge, which the Appellant attended in May 2017.  A transcript of that hearing is of record.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2009 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The October 2009 rating decision denied an increased rating for the Veteran's lumbosacral strain.  A subsequent rating decision in October 2013 increased the disability rating for his lumbosacral strain from 10 percent to 40 percent, effective August 20, 2010.

During the pendency of the appeal, the issue of entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) was granted in a September 2015 rating decision, effective from July 28, 2012.  The Board notes that on a VA Form 21-8940, Veterans Application For Increased Compensation Based on Unemployability, the Veteran reported that he last worked on July 27, 2012.  As such, the record does not reflect, and the Veteran does not contend, that he was unemployable prior to July 28, 2012.  As such, although the rating period for consideration pursuant to the Veteran's November 2008 claim for an increased rating for the service-connected low back disability is from November 2007, the Board will not infer a claim for a TDIU for the period prior to July 28, 2012 per Rice v. Shinseki, 22 Vet. App. 447 (2009). Thus, the issue is not for appellate consideration.


FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran's lumbosacral strain with degenerative joint disease was manifested by pain productive, at worst, of limitation of forward flexion at greater than 60 degrees but less than 85 degrees during the rating period on appeal prior to August 20, 2010, and that neither favorable nor unfavorable ankylosis of the lumbosacral spine, nor unfavorable ankylosis of the entire spine, was demonstrated during the period on appeal from August 20, 2010.

2.  The most probative evidence of record does not show that it is at least as likely as not that the Veteran's Meniere's disease had its onset during, or is otherwise etiologically related to, his active service.  


CONCLUSIONS OF LAW

1.  The criteria for a staged rating in excess of 10 percent prior to August 20, 2010, and in excess of 40 percent from August 20, 2010, for lumbosacral strain with degenerative joint disease, have not been met.  38 U.S.C.A. §§ 1155, 5107 (b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.13, 4.59, 4.71a, Diagnostic Code 5003, 5235-5243 (2016). 

2.  The criteria for service connection for Meniere's disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Increased Rating- Back

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Consideration of the appropriateness of a staged rating, meaning assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others, is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2008).  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted throughout the appeal.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal exertion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59 (2016).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The spine is evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5235-5243.  Intervertebral disc syndrome (IVDS) is rated under DC 5243 and is to be evaluated under the General Rating Formula unless it is more favorable to rate under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula). 

The General Rating Formula provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or for combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or for muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or for vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

The General Rating Formula provides further guidance in rating diseases or injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion is 240 degrees for the thoracolumbar spine.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula), DC 5293 provides for a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  Note (1) to DC 5243 provides that, for purposes of ratings under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

With regard to the Veteran's lumbosacral strain with degenerative joint disease, the rating period for consideration is from up to one year prior to November 20, 2008, the date the claim for an increased rating was received.  Prior to August 20, 2010, the Veteran is rated at 10 percent under DC 5237 for lumbosacral strain with degenerative joint disease.  From August 20, 2010, the Veteran is rated at 40 percent under that diagnostic code.

At her hearing, the Appellant testified that she had not known the Veteran to play hockey since 2008, and that the Veteran took daily ibuprofen for his back pain, used heating pads, and wore a brace.  She stated that the Veteran was able to help around the house, but was unable to mow the grass.  

With regard to the period on appeal prior to August 20, 2010, the Board finds that the Veteran did not meet the criteria for a rating in excess of 10 percent for his lumbosacral strain with degenerative joint disease.  The Veteran attended a VA examination in December 2008.  The examiner noted the Veteran's reported difficulty walking a lot at work.  The Veteran specifically contended that he had intermittent low back pain and muscle spasm.  The Veteran stated that he had flare-ups only when doing physical activity and the Veteran did not use an assistive device.  The Veteran stated that he stopped playing hockey for the past year, and that he had difficulty lifting over 20 pounds.  On examination, the Veteran had no spasm, and forward flexion to 20 degrees, having to stop due to the pain.  However, the examiner noted inconsistencies in the Veteran's examination.  The examiner specifically noted that once range of motion testing was complete, the Veteran was able to bend over and tie his shoes without objective evidence of pain, and that his forward flexion was observed at significantly greater than what was found on formal testing.  The examiner specifically doubted the veracity of the range of motion findings.  The examiner also addressed Veteran reports of incapacitating episodes, at a frequency of 3 or 4 a year.  The Veteran stated that they required a week of bedrest each time, ordered by a doctor.  

A May 2009 MRI showed mild degenerative change, and a private treating physician described the findings as showing evidence of lumbar spondylitic disease.  Private treatment records from June 2009 indicate that the Veteran played hockey two times a week, which aggravated his back pain.  A November 2009 record shows the Veteran's forward flexion to 70 degrees with moderate pain, and December 2009 record show forward flexion from 60-70 degrees with mild discomfort.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

To the extent that the Appellant contends that the Veteran's disability, for the entire period on appeal, is more severe than the assigned rating, the Board notes that the Veteran and Appellant are considered competent to give evidence about what they observed or experienced.  For example, the Veteran was competent to report that he experienced certain symptoms, such as pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board assigns greater probative value to the findings of the VA examiners and treatment records that were recorded following physical examinations of the Veteran, as the Veteran has not been shown to possess the medical training necessary to evaluate the nature and severity of his back disability, which are complex medical issues involving the internal workings of the body.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37.  While the Appellant has some medical expertise as a nurse, the Board assigns greater probative value to the examiners who possess greater medical expertise.  Further, the Veteran and Appellant have not been shown to have the requisite knowledge or expertise to be deemed competent to assess the Veteran's level of functional impairment pursuant to the appropriate schedular DC criteria.  

In consideration of the above, the Board affords the more probative value to the finding that the Veteran's August 2010 range of motion findings are not valuable for rating purposes, and the range of motion findings of the private treatment providers.  Thus, the most probative evidence shows that the Veteran's forward flexion was at worst limited to between 60 and 70 degrees, with pain.  The Board interprets the provider's findings to indicate flexion of greater than 60 degrees.  The Veteran does not have a diagnosis of IVDS, and while the Veteran stated that he was medically prescribed bedrest for 3 or 4 week-long incapacitating episodes, this is not shown by the record.  There is no probative evidence of record showing the Veteran's combined spinal range of motion less than 236 degrees. 

With regard to the period on appeal from August 20, 2010, the evidence of record does not show favorable ankylosis of the thoracolumbar spine, nor unfavorable ankylosis of the thoracolumbar or the entire spine.  Further, the Veteran and Appellant have not alleged, and the record does not show, that the Veteran had IVDS with incapacitating episodes with a total duration of at least 6 weeks in 12 months.  The Veteran attended a VA examination in August 2010 that showed 35 degrees of flexion.  An August 2012 VA examination showed flexion to 30 degrees without objective evidence of pain, with no additional functional loss after repetition.  The examiner found no signs of radiculopathy or IVDS. 

Concerning the range of motion findings of the joints at issue, the Board notes that the VA examination reports do not include passive range of motion and do not specify range of motion with and without weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  Generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  There is no indication that range of motion testing was performed other than on weight bearing.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.

The Board has considered whether the Veteran's back disability, for the entire period on appeal, resulted in a level of functional loss greater than that already contemplated by the assigned rating criteria.  Deluca, 8 Vet. App. at 206.  The evidence shows that the Veteran was able to help around the house, with limitations on standing, walking, bending, and lifting.  The Veteran noted that flare-ups were caused by physical activity, but the record does not have competent and credible findings with regard to additional functional limitation after repetitive use or during flare-ups prior to or from August 20, 2010.  However, the Veteran self-reported playing hockey in 2009, and wearing a back brace with heating pads.  At the Veteran's August 2012 examination, the Veteran had no additional functional loss after repetition.  As such, the Board finds the evidence does not reflect additional functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 that is not already contemplated by the assigned rating for this period on appeal.  

The Board has also considered an extraschedular evaluation under 38 C.F.R. § 3.321 (b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Veteran has not asserted, and the evidence does not show, that his service-connected lumbar strain is not adequately contemplated by the schedular rating criteria.  Therefore, discussion of whether an extraschedular rating must be considered is not necessary.  Doucette v. Shulkin, No. 15-2818, 2017 WL 877340 (Vet. App. March, 6, 2017).

Accordingly, entitlement to a rating in excess of 10 percent for lumbosacral strain with degenerative joint disease prior to August 20, 2010, and in excess of 40 percent from August 20, 2010, is denied.

Service Connection- Meniere's Disease

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2015); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).  Service connection may be established for a disability shown after service when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Board concedes that the Veteran had a current disability of Meniere's disease.  The Veteran contended that he had Vertigo that had a gradual onset in 1985 or 1986.  The Veteran had a history of ear infection, hearing loss, and tinnitus.  The Appellant testified that she believed the Veteran's condition was due to aviation, and that the Veteran's service papers showed signs of lightheadedness, which is alleged as a sign of early Meniere's disease.  The Appellant testified that private treatment records found a nexus between the Veteran's condition and service.

Review of the Veteran's service treatment records finds no complaints of dizziness or vertigo.  Upon discharge, a July 2001 VA examination specifically found no reports of vertigo.  November 2009 private treatment records show complaints of vertigo, headaches, tinnitus, and ear pressure for 20 years.  The Veteran was diagnosed with vertigo.  December 2009 private records attribute vertigo to possible Meniere's disease.  

The Veteran had a VA examination in October 2010, which found a diagnosis of Meniere's disease and vertigo.  The examiner opined that the Veteran's Meniere's disease is less likely than not related to treatment for an ear conditions while in service.  The examiner noted that Meniere's disease is a vestibular disorder, and that the service treatment records do not show treatment for a vestibular disorder in service.  The examiner acknowledged Veteran's claims that vertigo began in service, but noted that there was no documentation of that.  

The Veteran submitted a March 2011 communication stating that he wanted to be examined by a hearing specialist.  The record reflects that the Veteran cancelled the examination.  The record does not show that the Veteran provided good cause for missing the examination.  The VA's duty to assist is not a one-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In light of the foregoing, the Board will decide the claim based on the evidence that is of record.  An April 2012 VA hearing loss examination showed the Veteran reported being diagnosed with Meniere's in 2009.  A VA examination in July 2014 associates his vertigo with migraine headaches, for which the Veteran is service-connected. 

The Board affords greater probative weight to the opinion of the October 2010 VA examiner that it is less likely than not that the Veteran's Meniere's disease is related to service.  The examiner applied her medical expertise in indicating that there was no vestibular disorder in shown in service, and acknowledged the Veteran's lay statements as to onset.  The record does not show complaints of Vertigo until 2009, many years after service.  Accordingly, the Board concludes that the evidence is not in equipoise on the claim of entitlement to service connection for Meniere's disease and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2015).  Therefore, the claim of entitlement to service connection for Meniere's disease is denied.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to higher staged ratings for low back strain with degenerative joint disease, rated 10 percent prior to August 20, 2010, and 40 percent from August 20, 2010 is denied. 

Entitlement to service-connection for Meniere's disease is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


